                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

DERRICK SCOTT (#126372)
                                                                         CIVIL ACTION
VERSUS
                                                                         NO. 19-642-SDD-RLB
BARREL VANNOY, ET AL.


                                             RULING

       This matter comes before the Court in comiection with the Court's Order dated October


18, 2019 (R. Doc. 2), denying the plaintiff authorization to proceed in forma pauperis in this case

and directing him to pay, within twenty-one (21) days, the full amount of the Court's filing fee.

       On October 18, 2019, pursuant to the "three strikes" provision of 28 U.S.C. § 1915(g),

the Court determined that the plaintiff was not authorized to proceed in forma pauperis herein

and ordered him to pay, within 21 days, the full amount of the Court's filing fee. See R. Doc. 2.


The plaintiff was placed on notice that a failure to comply with the Court's Order "shall result in

the dismissal of the plaintiffs action without further notice from the Court." Id.


       In accordance with 28 U.S.C. § 1915, a prisoner filing a civil action or appeal in federal


court may be granted m forma pauperis status but is nonetheless required to pay the full amount


of the Court's filing fee over time in incremental installments. However, such incremental


payments are not allowed and pauper status shall be denied where the prisoner has filed, on at


least three prior occasions while incarcerated, actions or appeals that have been dismissed as


legally baseless. Specifically:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action or
       proceeding under this section if the prisoner has, on 3 or more prior occasions, while
       incarcerated or detained in any facility, brought an action or appeal in a court of the
       United States that was dismissed on the grounds that it is frivolous, malicious, or fails to
       state a claim upon which relief may be granted, unless the prisoner is under imminent
       danger of serious physical injury. 28 U.S.C. § 1915(g).
           In the instant case, the plaintiff has, on three or more prior occasions while incarcerated,


brought actions or appeals in the federal courts that have been dismissed as frivolous or for


failure to state a claim upon which relief may be granted.' Accordingly, pursuant to 28 U.S.C. §


1915(g), this Court denied the plaintiff authorization to proceed in forma pauperis and directed

him to pay the full amount of the Court's filing fee within 21 days. A review of the record by the

Court reflects that the plaintiff has failed to pay the filing fee as ordered on October 18, 2019.

Accordingly,

           IT IS ORDERED that the above-captioned proceeding be DISMISSED, WITHOUT

PREJUDICE, for failure of the plaintiff to pay the Court's filing fee. Judgment shall be entered

accordingly.


           Signed in Baton Rouge, Louisiana the-^_^ day of November 2019.




                                                  CHIEF JUDGE/^tELLY D. DICK
                                                  UNITED STATES DISTRICT COURT
                                                  MIDDLE DISTRICT OF LOUISIANA




* Cases or appeals filed by the plaintiff which have been dismissed by the federal courts as frivolous or for failure to
state a claim include, but are not limited to, Derrick Scott v. James M. LeBIanc, ef a!.. Civil Action No. 12-0239-
BAJ-SCR (M.D., La,), Derrick Scott v. BuH Cam, Civil Action No. 12-0412-JJB-DLD (M.D., La.), and Derrick
Scott v. Officer Haney, et a/., Civil Action No. 12-0439-JJB-DLD (M.D., La.). The first two referenced cases were
dismissed because the plaintiffs Complaints made clear that he had failed to exhaust administrative remedies as
mandated by 42 U.S.C. § 1997e, and the United States Court of Appeals for the Fifth Circuit has concluded that the
dismissal of an action for failure to state a claim is appropriate when it is clear from the face of a plaintiffs
Complaint that he has not exhausted administrative remedies. See Cm'be v. Lappin, 492 F.3d 325, 328 (5th Cir,
2007). In addition, such dismissals may be treated as "strikes" within the context of 28 U.S.C. § 1915(g). See
Emmett v, Ebner, 423 Fed. Appx. 492 (5th Cir. 201 1); Martinez v. Bus Drive); 344 Fed. Appx. 46 (5th Cir. 2009);
Jolmson v. Kvkzia, 342 Fed. Appx. 933 (5th Gif. 2009). Finally, the Court hereby takes judicial notice of
proceedings before this Court in Derrick Scott v. Trish Foster, ef al., Civil Action No. 13-0665-JJB-RLB (M.D.
La.), wherein both this Court and the Fifth Circuit Court of Appeals found that the plaintiff had accumulated three
strikes.
